Notice of Allowability

►	Claim(s) 1-44 as presented in the papers filed 06 JUN 2019  is/are pending in this application.

►	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Sequence Rules

►	This application complies with the sequence rules and the sequence(s) have been entered by the Scientific and Technical Information Center.


Reason(s) for Allowance

►	Claim(s) 1-44 is/are deemed to be free of the prior art of record because none of the references of record alone teach a method(s) comprising all of the limitations recited in any of Claims 1-44. Neither does the prior art of record, in any combination, reasonably suggest a method of detecting a protein-oligonucleotide conjugate molecule (e.g.  an antibody- siRNA conjugate molecule ).  The prior art of record lacks  the required teachings to motivate the PHOSITA to modify the elements of the prior art in the manner recited. The closest prior art discovered during the search and examination was Tan et al. [Analytical Biochemistry  430: 171(2012) – hereinafter “Tan”]. Tan teach an antigen capture - reverse transcription-PCR (i.e. RT-PCR)  assay to detect a protein-oligonucleotide conjugate molecule (i.e. an antibody- siRNA conjugate molecule ) wherein the antibody portion is captured on a solid support and the oligonucleotide portion is detected by RT-PCR . Using hindsight reasoning the PHOSITA  could easily assemble the reagents for the practicing the claimed assay from the prior art cited. For example, Dace et al. [US 2003/0032028 – hereinafter “Dace”] teach Triplex Forming Oligonucleotides (i.e. TFO) comprising a hapten/biotin tag, see para 7.     


Conclusion

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634
Ethan.whisenant@uspto.gov

EXAMINER SEARCH NOTES

13 AUG  2021 -  ECW

Databases searched: USPATFULL, USPG-PUBS, JAPIO and EUROPATFULL via EAST 
& CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Considered the Search Report and Written Opinion in PCT/US2019/035888

CPC Searched : C12Q 1/68 ; C12Q 1/6804 ;  C07H 21/00 
  
Planned Search 

Search terms:

All Inventor(s) e.g. Thayer M?/au 

Protein–oligonucleotide conjugate$ or oligonucleotide-Protein conjugate$
Antibody–oligonucleotide conjugate$ or Oligonucleotide-Antibody conjugate$ or Nucleic acid –antibody conjugate$ or ( DNA or RNA)- Antibody conjugate$
Triplex forming oligonucleotide$
Tag or hapten or ligand or biotin or Dig or digoxigenin or DNP or dinitrophenol
Surface or solid support
Detectable label or label

►	See the Examiner’s EAST  and  STNext  search notes/strategy in IFW
►	The Best Prior Art was found upon condideration of the IDS filed 06 JUN 2019

 UN